IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                            NO. WR-82,221-01


                            EX PARTE ELTON RANKIN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1235884 IN THE 174th DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation with intent to commit theft and sentenced to life imprisonment. The First Court of

Appeals affirmed his conviction. Rankin v. State, No. 01-10-00730-CR (Tex. App.—Houston [1st

Dist.], delivered July 7, 2011, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.
                                                                                                      2

       The Applicant included prison mail logs in support of his claim for relief in this case and

appellate counsel filed an affidavit with the trial court. Based on the record before us, we find that

Applicant is entitled to relief. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-10-00730-CR

that affirmed his conviction in Cause No. 1235884 from the 174th District Court of Harris County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: October 29, 2014
Do not publish